Citation Nr: 0726588	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of L4-5 disk bulge and L5-S1 disk herniation, 
status post microdiskectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1999.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision, by the Nashville, Tennessee, Regional Office (RO), 
which denied the veteran's claim of entitlement to a rating 
in excess of 10 percent for residuals, L4-5 disk bulge and 
L5-S1 disk herniation, status post microdisckectomy.  
Jurisdiction is now with the Fort Harrison, Montana, RO.  

On April 17, 2007, the veteran and his spouse appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge sitting at the Fort Harrison RO.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran submitted additional evidence, and waived his 
right to initial review by the RO.  See 38 C.F.R. § 20.1304 
(2006).  


FINDING OF FACT

The veteran's lumbar spine disorder, residuals of lumbar 
microdiskectomy, is not manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, forward flexion of 60 degrees or less, 
combined range of motion of the thoracolumbar spine of 120 
degrees or less, or incapacitating episodes; associated 
neurologic abnormalities are not shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of L4-5 disk bulge and L5-S1 disk herniation, 
status post microdiskectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
detailed letter dated in June 2004 to the veteran that was 
issued prior to the initial RO decision.  Another letter was 
issued in April 2005.  Those letters informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The SOC provided to the veteran in May 2006, as well as the 
October 2006 and February 2007 SSOCs, provided him with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the veteran was 
informed of the provisions of Dingess in March 2006 and 
subsequent process and adjudication was accomplished in the 
October 2006 and February 2007 SSOCs.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  


II.  Factual background.

A rating action in July 1999 granted service connection for 
residuals of L5-S1 disk herniation, status post 
microdiskectomy, evaluated as 10 percent disabling.  

The veteran's claim for an increased rating for his low back 
disorder (VA Form 21-4138) was received in May 2004.  
Submitted in support of the veteran's claim were VA treatment 
records, which show that he was seen in February 2004 for 
complaints of increased low back pain for the past 6 to 8 
months, and he was referred for physical therapy.  The 
veteran was next seen by a VA orthopedic surgeon in April 
2004 for evaluation of his low back pain.  At that time, he 
indicated that his back continued to be a problem; he noted 
that it bothered him more when he was prone on the floor 
playing with his 2 year old son.  It was noted that x-ray 
study of the low back revealed degenerative disk disease L5-
S1, progressive since 1999, but he was functionally doing 
okay.  

The veteran was afforded a VA examination in June 2004.  He 
reported daily back pain which he described as a 
"squeezing" sensation and rated a 3 to 4 out of 10.  The 
veteran indicated that the pain radiated to his right buttock 
and right thigh, and he experienced occasional numbness and 
tingling sensation in his feet with prolonged sustained 
activity.  He denied weakness in the lower extremity; he also 
denied any change in bowel/bladder function or erectile 
dysfunction.  The veteran did not treat his daily pain.  The 
veteran also reported that he experienced flare pain usually 
on weekends during periods of increased physical activity.  
He rated the pain a 7 to 8 out of 10, and he noted that the 
pain lasted a couple of hours to the remainder of the day.  
The veteran related that back pain was precipitated by yard 
work, fishing etc. and relieved by pain medication and rest; 
he noted that, during flare up, he was limited by both 
stiffness and pain.  It was noted that the veteran was not 
unsteady and did not have a history of falls.  It was noted 
that, while the veteran was independent in his activities of 
daily living, he was no longer able to enjoy hiking, hunting, 
camping, bow hunting, fly fishing or running.  Additionally, 
he was not able to pass physical fitness standards initially 
required by his job.  

On examination, it was observed that the veteran's gait was 
smooth and coordinated but with antalgic toe gait and intact 
heel gait.  He was able to squat and recover.  The spine had 
normal curvature and symmetry of landmarks; there was no 
erythema or swelling.  There was a mature and well healed L4-
5 surgical scar.  There was mild tenderness with palpation of 
the paraspinous muscles of the lumbar spine; but, there was 
no tenderness with palpation of the sacroiliac joint or 
greater trochanters.  There was normal muscle tone/mass of 
the lower extremity.  Bilateral great toe extensor strength 
with resistance was 5/5.  There was no low back pain or 
radiculopathy with straight leg raising.  Forward flexion was 
from 0 to 90 degrees; extension was from 0 to 30 degrees and 
tender; lateral flexion was 0 to 30 degrees, bilaterally; and 
rotation was from 0 to 30 degrees, bilaterally.  There was 
tenderness with repetitive range of motion.  There was slight 
decreased sensation to the left lower extremity but not the 
right lower extremity.  Deep tendon reflexes were 2+ 
bilaterally.  X-ray study of the back revealed loss of the 
vertebral body height throughout the lumbar junction, and 
disc space narrowing at L5-S1.  The assessment was 
degenerative disc disease, L5-S1, with mild loss of vertebral 
body height throughout the lumbar spine with decreased range 
of motion during periods of flare pain due to pain and 
stiffness.  

On the occasion of another VA examination in December 2005, 
the veteran described low back pain as constant, and rated 
the pain as a 2 to 3 out of 10; he noted that flares were 
precipitated by activity, such as mowing the lawn, and 
digging holes to plant trees.  He reported treating flare ups 
with Flexeril with good results, and no daily treatment for 
back pain.  These occurred once every month or six weeks and 
lasted 3 to 4 days.  He denied any associated symptoms, 
including bladder complaints, bowel complaints, and erectile 
dysfunction.  He did not need the use of any ambulatory aids, 
including no cane, crutches, or walker.  He also denied poor 
balance or frequent falls.  Functionally, he was able to 
perform his usual occupation, recreational activities and 
driving.  The veteran indicated that he had missed four to 
five days of work in the last four years.  He claimed 
radicular pain to bilateral lower extremities, right greater 
than left.  He stated that the pain radiated from his back to 
his knees, bilaterally.  It was noted that the veteran worked 
as a probation supervisor.  

On examination, it was noted that the veteran's gait was 
even, posture erect, and balance steady without the use of 
ambulatory aides or braces.  Patellar reflexes were 1+; 
Achilles reflexes were not elicited.  Vibratory sensation was 
diminished bilaterally by report; "microfilament" was also 
described as diminished bilaterally.  He had good 
coordination with heel, toe, tandem and backward walk.  He 
was able to stand on one leg and do repetitive shallow knee 
bends without loss of balance.  Forward flexion was 0 to 80 
degrees, extension was 0 to 20 degrees with pain, and lateral 
flexion was 0 to 20 with pain.  Lateral rotation was not 
done.  Range of motion was partially limited by complaints of 
pain, and there was some evidence of fatigue, weakness, or 
lack of endurance following repetitive use.  The examiner 
noted that the veteran was a bit deconditioned and guarded 
with movement during the examination.  No spasms were 
evident.  He complained of localized tenderness on palpation 
of the lower back and sacroiliac joints.  Spinal contour was 
normal.  The assessment was low back pain, examination 
guarded.  

In an addendum to the above examination, dated in December 
2005, it was noted that the veteran had low back pain 
secondary to degenerative and discogenic disease.  X-ray 
study of the lumbar spine showed degenerative changes at 
multiple levels; there was slight retrolisthesis of L3 on L4 
likely due to face arthropathy.  There was also slight 
retrolisthesis of L4 on L5, again due to facet arthropathy.  
There was also narrowing of the L5/S1.  

Electromyography and nerve conduction studies of both lower 
extremities, conducted in December 2005, were normal; and, 
they revealed no evidence of neuropathy, lumbosacral 
plexopathy, lumbar radiculopathy or myopathy.  

The veteran was afforded another VA examination in January 
2007.  At that time, he reported constant back pain that he 
described as a tightness and irritation with spasms, rated as 
a 2 out of 10.  The veteran indicated that he had flares of 
pain with any activity that is longer than 15 to 20 minutes; 
he described that pain as tightness with muscle spasms and 
stiffness.  He also noted that pain was precipitated by 
walking and stopping suddenly and his back locked up; he 
rated pain with walking as a 4 out of 10.  The veteran noted 
that more strenuous activity caused pain that rated at least 
8 out of 10.  The veteran reported having pain in the right 
upper buttocks; however, the pain did not radiate down the 
entire leg.  The veteran indicated that he was unable to 
perform the physical fitness tests which were required at his 
work; he noted that they had been eliminated.  The veteran 
indicated that he primarily used a riding lawn mower and 
rarely pushed his lawn mower.  The veteran reported treating 
his pain with Indomethacin as well as Flexeril.  In addition, 
he took ibuprofen or acetaminophen; he noted that time and 
inactivity helped his flare pain the most.  He denied any 
associated symptoms, including numbness, weakness, bladder 
complaints or erectile dysfunction.  He did report having 
pain in the lower back with bowel movements.  

He did not use any ambulatory aides.  It was noted that the 
veteran was able to perform his usual occupation; however, he 
did report pain with bending down to tie his shoes.  He 
denied any incapacitating events in the past 12 months, and 
he had not missed work due to his lower back disorder.  

The examiner noted that the veteran's gait was even, his 
posture erect, and ambulation was balanced and steady without 
the use of any ambulatory aides or braces.  He sat with ease 
during the interview, with few position changes for comfort.  
Forward flexion was 0 to 80 degrees; extension was 0 to 25 
degrees.  Lateral flexion was from 0 to 30 degrees, 
bilaterally; and rotation was from 0 to 30 degrees, 
bilaterally.  The examiner observed that range of motion was 
partially limited by complaints of pain, but there was no 
evidence of fatigue, spasms, weakness, or lack of endurance 
following repetitive use.  He complained of localized 
tenderness on palpation of the lower back and right 
sacroiliac joints; however, he had no guarding and spinal 
contour was normal.  No abnormal shoe wear pattern was noted.  
The examiner further noted that there was no objective (or 
clinical) evidence to show any additional functional loss of 
range of motion due to pain, fatigue, weakness, or lack of 
endurance following repetitive use with three joint 
measurements.  X-ray study of the lumbar spine revealed 
degenerative and discogenic disease.  The assessment was 
degenerative and discogenic disease at multiple levels with 
narrowing of the L5/S1 disc space, status post 
microdiscectomy, with mild limitations of motion, and no 
evidence of radiculopathy.  

At his personal hearing in April 2007, the veteran testified 
that he was unable to pass his physical fitness test at work 
as a result of his back problems; he stated that failing that 
test was going to affect him professionally because all of 
his co-workers were now aware of his disabilities and 
limitations.  The veteran indicated that there were many 
things that he used to do that he could not do anymore as a 
result of his back pain; for example, he used to run 
marathons, but he could not do that anymore.  The veteran's 
spouse testified that he was unable to help do any chores 
around the house.  The veteran indicated that any type of 
activity caused flare ups of pain and back spasms.  The 
veteran stated that the pain got so bad that it brought tears 
to his eyes; he described the pain as sharp.  He also noted 
that the back pain radiated into his leg, and caused numbness 
and weakness in his lower extremity.  The veteran reported 
that driving caused increased pain in the back.  The 
veteran's wife indicated that flare ups of pain caused him to 
become irritated and aggressive.  She related that the 
veteran's back disorder had had a significant impact on their 
lives.  

Submitted at the hearing was a lay statement from the 
veteran's co-worker, R. I. K, dated in April 2007, indicating 
that she had witnessed his struggle with constant and 
debilitating back pain.  Ms. K. indicated that she had 
observed the frustration that the veteran experienced in the 
professional as well as the personal environment.  She 
reported noticing a change in the veteran's posture over the 
years; she noted that he was occasionally unable to stand-up 
straight.  Ms. K. indicated that the veteran had approached 
her on many occasions for pain medication; she stated that, 
as a supervisor, the veteran did not want the employees to 
know that he was in pain.  She also described difficulties 
caused by the veteran's back pain in terms of his personal 
life at home.  

Also submitted was a statement from the veteran's wife, dated 
in April 2007, wherein she explained in detail limitations 
caused by the veteran's back pain.  The veteran's wife 
indicated that she continued to watch his back problems get 
worse; she noted that over time he had limited or stopped 
participating in many of the activities that he used to 
enjoy.  She explained that the veteran's back disorder had 
not only affected him but also their family.  Another lay 
statement from a family friend also described some of the 
physical limitations that the veteran experienced as a result 
of his back pain.  


III.  Legal Analysis-Increased rating.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's lumbar disk disease has been assigned a 10 
percent rating under diagnostic code 5243.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, a 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  Under 
the regulations, an incapacitating episode is a period of 
acute sings and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a.  

In this regard, the veteran may receive a 20 percent 
disability rating by showing that he suffered incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks in the in the prior twelve months.  The 
veteran has not reported any such problem; in fact, during 
the most recent VA examination in January 2007, the veteran 
denied any incapacitating events in the past 12 months, and 
noted that he had not missed work due to his low back 
condition.  Based upon the evidence of record, the Board 
finds the vetean does not qualify for a 20 percent disability 
evaluation under the criteria rating based on incapacitating 
episodes (that is, episodes requiring bed rest prescribed by 
a physician and treatment by a physician).  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5243 (2006).  

The veteran's back disorder may also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  To receive a 20 percent rating for a thoracolumbar 
spinal condition under the Rating Schedule, the veteran must 
show: forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  At the 
veteran's June 2004 examination forward flexion was 90 
degrees and the combined range of thoracolumbar motion was 
240 degrees. At the December 2005 VA examination, he had a 
forward flexion of 80 degrees and the combined range of 
thoracolumbar motion was 120 degrees without consideration of 
rotation.  In January 2007, he also had a forward flexion of 
80 degrees, and the combined range of motion of the 
thoracolumbar was 225 degrees.  Despite the lesser range of 
motion in December 2005, overall, the criteria for a higher 
rating based on range of motion are not met.  Although the 
veteran has reported muscle spasms, examinations have not 
shown spasms and particularly not spasms resulting in 
abnormal gait or abnormal spinal contour.  Again, the 
criteria for a 20 percent rating are not met.  

The veteran complains of pain radiating into the right 
buttock.  Examination in 2004 showed normal deep tendon 
reflexes but the Achilles reflexes were not elicited on the 
2005 examination.  However, EMG studies in December 2005 
showed no evidence of radiculopathy or neuropathy and the 
examiners found no associated neurologic abnormalities such 
as bowel or bladder impairment.  Consequently, the Board 
finds no basis for a separate compensable rating based on 
associated objective neurologic abnormalities.  See 
Diagnostic Code 8520 (providing a 10 percent rating for mild 
incomplete paralysis of the sciatic nerve); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note 1.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Even with consideration of DeLuca, the 
evidence of record warrants no more than a 10 percent 
disability rating since pain has already been considered in 
his assigned rating.  It is noteworthy that, in January 2007, 
the examiner specifically stated that there was no objective 
evidence to show any additional functional loss of range of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive use beyond the measured and reported 
ranges for all joints reported in the examination.  

Finally, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
back disorder that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service under 38 
C.F.R. § 3.321 is not warranted. See Bagwell v. Brown, 9 Vet. 
App. 337, 338, 339 (1996).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent disabling for residuals of L4-
5 disk bulge and L5-S1 disk herniation, status post 
microdiskectomy.  See Gilbert, supra.  


ORDER

A rating in excess of 10 percent for residuals of L4-5 disk 
bulge and L5-S1 disk herniation, status post microdiskectomy, 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


